DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
  Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record fails to neither discloses nor sufficiently suggest the combination of elements as claimed and arranged an independent claims 1, 14  and 15.
As to claims 1 and 14, including “…responsive to the detecting, performing disambiguation based at least in part on a location of the media presentation device, to determine which channel the media presentation device is receiving the media content on, wherein performing the disambiguation comprises, based at least in part on a match between the location of the media presentation device and a location associated with a particular one of the multiple instances of reference fingerprint data, determining that the respective channel with which the particular instance of reference fingerprint data corresponds is the channel that the media presentation device is receiving media content on...”, these limitations in conjunction with other limitations in the claimed invention are not anticipated by, nor made obvious over the prior art.
As to claim 15, including “…wherein providing the server with the indication of the location of the media presentation device enables the server to use the location of the media presentation device as a basis to determine a channel on which the media presentation device is receiving the media content when the server determines that the digital fingerprint data matches reference fingerprint data corresponding respectively with each of multiple different channels, wherein using the location of the media presentation device as a basis to determine the channel on which the media presentation device is receiving the media content includes, based at least in part on a match between the location of the media presentation device and a location associated with a particular one of the multiple channels with which the reference fingerprint data corresponds, determining that the particular channel is the channel on which the media presentation device is receiving the media content...”, these limitations in conjunction with other limitations in the claimed invention are not anticipated by, nor made obvious over the prior art.
However, none of the prior art alone or combination discloses or suggest the above mentioned claims limitations in conjunction with the other limitations recited in the claims 1, 14 and 15. And dependent claims 2-13 and 16-20 are allowable by the virtue of their dependency for the allowable claims respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-2016/0094877 A1 to Heffernan et al.

US-9275427-B1 to Sharifi et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-2723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424